—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered November 18, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis in the record to disturb the trial court’s determination that the reasons proffered by the prosecutor for peremptorily challenging a Hispanic juror were racially neutral (see, Batson v Kentucky, 476 US 79; People v Allen, 86 NY2d 101; People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Smith, 192 AD2d 628).
Additionally, limited expert testimony regarding the general practices of drug sellers was properly admitted to explain the absence of drugs from the items seized from the defendant upon his arrest (see, People v Tevaha, 204 AD2d 92, affd 84 NY2d 879; People v Ellsworth, 176 AD2d 127).
The defendant’s remaining contentions are without merit. Mangano, P. J., Joy, Krausman and Florio, JJ., concur.